Citation Nr: 1527568	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Denver, Colorado RO.  In January 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing testimony is in the claims file.  In May 2014 and November 2014, the Board remanded the matter for additional development.


FINDING OF FACT

Tinnitus was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  A notice deficiency is not alleged.  Notably, during the January 2014 videoconference hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of a nexus between his tinnitus and his service); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claim.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in January 2009, September 2010, and June 2014, with a January 2015 addendum opinion.  This will be discussed in greater detail below, though the Board finds these examination/opinion reports (cumulatively) to be adequate for rating purposes as they included both a review of the Veteran's history and an audiological examination that included all necessary findings, and addressed all medical questions raised.  The January 2015 addendum opinion substantially complied with the Board's November 2014 remand and is adequate for evaluation purposes.  This is so because the opinion provider considered the lay contentions of the Veteran, opined against an association between the Veteran's tinnitus and service, and explained, with adequate detail, why she could not attribute the Veteran's tinnitus to service (low air pressure events) without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  The Board thus concludes the Veteran was provided with an adequate medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for certain chronic diseases, like tinnitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The term "chronic disease" includes tinnitus, as an organic disease of the nervous system.  See Fountain v. McDonald, Vet. App. 13-0540 (Feb. 9, 2015).  Additionally, for chronic diseases like tinnitus, service connection is warranted if shown by a continuity of symptoms since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims that he is entitled to service connection for tinnitus because it was incurred during service; he has specifically asserted that he has suffered from tinnitus since service.  He stated that his military noise exposure stemmed from his having in excess of 100 flight hours in helicopters, and it also included exposure to artillery simulating grenades as well as to live artillery fire.  See written statement received in January 2014, as well as the testimony presented at a January 2014 Board hearing.  

The Veteran's STRs are negative for any complaints, findings, treatment, or diagnosis of tinnitus.  On March 1968 service pre-induction examination, hearing was within normal limits (all thresholds between 0 and 5 decibels).  On August 1969 service induction examination, hearing was within normal limits (all thresholds between 0 and 5 decibels).  On June 1971 service separation examination, hearing was within normal limits (all thresholds between 5 and 15 decibels); on a contemporaneous report of medical history, the Veteran denied any history of hearing loss or ear, nose, or throat trouble.  

There is no record within a year of service separation reflecting complaints, findings, treatment, or diagnosis of tinnitus.  

On a January 2008 hearing evaluation, the results indicated a possible hearing loss in the left ear for sounds associated with speech and conversation.

In a September 2008 statement, the Veteran reported that he spent many hours on helicopters in service, taking photographs, writing stories, and working as a courier making weekly runs to brigade headquarters.  He stated that extra headgear usually was not available and bay doors were usually left open, exposing the passengers to engine noise as well as noise from weapons fire and the rotor.  He stated that he served more than 100 hours on aircraft, and he believed his service contributed to a longstanding hearing loss as well as tinnitus.  He stated that he had recently quit his job primarily because he often could not hear instructions or warnings in a work environment filled with power tool noises and hazards.

On January 2009 VA audiological examination, the Veteran complained of hearing loss and tinnitus.  He reported difficulty hearing in noise on the telephone, the television, in groups, in restaurants, in church, and riding in a car.  He reported that his tinnitus interfered with his sleep.  He reported military noise exposure including helicopters and M60 machine guns.  He denied any vocational noise exposure.  Recreational noise exposure included motorcycles.  He complained of bilateral tinnitus with a date of onset of June 1971, when he was on a C-130 with a cold, the cargo pressure was low, and he experienced intense ear pain; he related the tinnitus to this incident rather than military noise exposure.  The diagnoses included constant bilateral tinnitus.  The examiner opined that the Veteran's tinnitus is not as likely as not a symptom associated with the hearing loss.  The examiner opined that it is less likely as not that the Veteran's tinnitus is related to military noise exposure; the examiner cited as rationale that the Veteran's hearing was normal at separation and that he related the tinnitus to air pressure in a cargo plane and not noise exposure.  The examiner opined that the tinnitus may be related to the pressure in the cargo aircraft when the Veteran was congested, though a medical opinion from a physician may be recommended.

On September 2010 VA examination, a reviewing nurse practitioner opined that he could not resolve the issue of whether the Veteran's tinnitus is due to his military service without resorting to mere speculation.  The nurse practitioner stated that, after a review of the Veteran's STRs, he could find no mention of any "cold" or upper respiratory infection being evaluated at any time, or any mention of a flight in a C-130 or what the flight parameters might have been.  He stated that it is unknown what "low pressure" would be defined as, and he found no mention on the Veteran's separation examination of a problem with tinnitus.

In May 2014, the Board found that further medical opinion was necessary and remanded the matter for additional development.  On remand, the reviewing examiner was to offer opinions regarding whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure and/or to the Veteran's alleged air pressure problems experienced while flying in cargo planes.  

On June 2014 VA audiological examination, the Veteran reported difficulty hearing in noise, telephone, television, groups, restaurants, church, and riding in a car.  He reported that his tinnitus interfered with his sleep and with conversations.  He reported the onset of tinnitus in 1971.  He reported that he was retired.  He reported military noise exposure as he was a tactile combat photographer exposed to aircraft and weapons training.  He denied any vocational noise and reported recreational noise from motorcycles and drills.   The examiner could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner noted the Veteran's report on January 2009 examination that the date of onset was related to flying on a C-130 with a cold when he experienced pressure and ear pain; the examiner further noted that the Veteran was referred to a medical physician as the tinnitus was not related to noise exposure, and the medical examiner did not find an indication of tinnitus in the military.

In November 2014, the Board found the June 2014 VA examination/opinion report to be inadequate, as the examiner did not indicate why a response was not possible or feasible without resorting to mere speculation.  The matter was remanded to fulfill the previous remand instructions.

In a January 2015 addendum, the June 2014 VA examiner noted that the Veteran's hearing was within normal limits on audiograms performed at service induction in March 1968, in November 1969, in January 1970, and on service separation in June 1971.  The examiner found there was no significant threshold shift in hearing from induction to separation, and the Veteran signed a statement on the separation exam that he was in excellent health.  The examiner noted the Veteran's report on January 2009 examination of constant ringing in his ears since May or June 1971 when he hitched a ride on a C130, when he had bad head congestion, the cargo pressure was low, and he had intense ear pain.  The examiner noted that the June 2009 VA examiner referred the Veteran to a medical physician to opine whether tinnitus may be related to the low pressure from a cargo aircraft, and that in September 2010 a physician opined that he could not resolve without resort to mere speculation as there was no mention of a cold or upper respiratory infection in the STRs, there was no evidence of scarring of the tympanic membrane, and there was no mention of tinnitus on the separation exam.  The examiner noted the Veteran's September 2010 report that the tinnitus occurred once a week and lasted ten minutes at a time.  The June 2014 examiner opined that it is less likely as not that the tinnitus is related to military noise exposure, noting that the Veteran specifically indicated in 2009 and 2010 that it was related to flying in low air pressure in an aircraft.  The examiner stated that she could not resolve the issue of tinnitus as it is related to the low air pressure in 1971 without resort to mere speculation, as there is no documentation of ear trauma or tinnitus in the military or at separation, and she did not find any supporting research that tinnitus can be caused by low pressure aircraft.  The examiner stated that her conclusion concurs with the medical opinion given in September 2010. 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of tinnitus were not chronic in service; were not continuous since service; were not manifested within the first post-service year, and the current tinnitus disability is not related to service.  Consequently, service connection for tinnitus on the basis that such disability became manifest in service, and persisted, or on a presumptive basis, is not warranted.  

The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to symptoms of ringing in the ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has also considered the Veteran's statements asserting a nexus between the claimed disabilities and his period of service, to include as a result of exposure to noise and an incident involving "low pressure" in a plane in service.

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported ringing in the ears ever since active service, if that is what he is indeed claiming, while competent, is not credible.  It is not disputed that the Veteran was exposed to noise in service; however, there were no complaints or notations of treatment for tinnitus during service.  Furthermore, the Veteran's separation examination is negative for tinnitus and, significantly, he specifically denied any history of ear trouble at that time.  Thus, his denial of ear trouble at separation is inconsistent with his current claim of continuous tinnitus since service.  Moreover, his September 2010 report that he has tinnitus once a week for 10 minutes at a time indicates that his tinnitus is not continuous, but it intermittent.  Further, the accounts of onset in service were not made until he filed his claim seeking compensation in 2008, over 35 years after his period of honorable service when he reported he could not "hear instructions or warnings in a work environment filled with power tool noises and hazards."  See Pond v. West, 12 Vet. App. 341 (1999).

Moreover, treatment records obtained in conjunction with the Veteran's claim do not reveal complaints or treatment for tinnitus until decades after service.  By analogy to Maxson, a case involving service connection based on aggravation, the Board may consider the multi-year gap between the Veteran's service and the first objective medical findings of tinnitus following service as a factor in determining whether service connection is warranted and finds that it weighs against the Veteran's contention that his problems originated in service and that he had those symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

In this case, there is also no evidence that the Veteran is medically qualified to render an opinion as to the etiology of any current tinnitus.  Here, the question of causation extends beyond an immediately observable cause-and-effect relationship as there are arguments involving both noise exposure and the impact of a "low pressure" event on the development of tinnitus.  As such, the Veteran is not competent to address etiology in the present case.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is also no competent medical evidence of record relating the Veteran's tinnitus to his period of service.

In the absence of competent evidence that the Veteran's tinnitus arose in service, manifested to a compensable degree within a year of discharge, has been continuous since service, or is etiologically related to service, the claim for service connection must be denied. 



ORDER

Service connection for tinnitus is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


